Citation Nr: 0007654	
Decision Date: 03/22/00    Archive Date: 03/28/00

DOCKET NO.  95-17 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a chronic acquired 
psychiatric disability, to include post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from July 1974 to December 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the VARO in 
Houston which denied entitlement to service connection for a 
chronic, acquired psychiatric disability, to include PTSD.


FINDING OF FACT

1.  The veteran has current PTSD due to an inservice 
stressor.

2.  There is no competent evidence of a nexus between any 
other current psychiatric disability and service.

CONCLUSIONS OF LAW

1.  PTSD was incurred in active service.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991).  

2.  The claim for service connection for a psychiatric 
disability other than PTSD is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

A review of the service medical records is without reference 
to complaints or abnormalities regarding the veteran's 
psychiatric status.  

At the time of general medical examination by VA in May 1978, 
the veteran expressed no psychiatric complaints and his 
psychiatric status was recorded as normal.

Of record are reports of VA outpatient visits beginning in 
the late 1970's.  At the time of one such visit in April 
1979, it was noted that, while in service, the veteran pushed 
himself to the point of exhaustion and beyond.  He then 
developed an ulcer and decided he had to leave the service.  
He became very depressed by this.  Since returning to school, 
he had begun to have problems.  The assessment was 
depression, improving in small increments. 

In May 1994, the veteran was hospitalized secondary to 
feelings of depression and suicidal ideation.  He reported a 
history of depression for several years.  He stated he had 
always felt somewhat anxious.  He reported that his most 
recent problems began when he had a back injury in a job-
related accident in 1991.  He additionally related that he 
had worked for a number of years as an aircraft mechanic and 
did relatively well until the mid-1980's, when he began to 
feel discriminated against because the supervisors did not 
promote him.  Following the back injury in 1981, he felt that 
his supervisor was pressuring him to quit, and he reported 
that he became increasingly depressed and uncomfortable due 
to his back pain.  Subsequent to the injury, he reported that 
he also had episodes where he was abusive with his wife.  He 
attributed this to stress, pain, medication, and his wife's 
lack of empathy.  He was divorced in 1992 and since that time 
he reported problems with hearing voices talking to him on 
occasion.  He also reported some feeling of hearing the 
voices calling his name.  He also described paranoid thoughts 
of people following him, and he believed that the people 
might try to hurt him.  About six months prior to admission 
he began drinking excessively in an effort to reduce his 
distress.  He had been living with friends and had been 
homeless for about 43 days prior to admission.  He stated 
that in 1992 he was seen by a psychiatrist and began taking 
Zoloft, but stopped taking it because of a lack of money.  

Psychological testing during hospitalization showed a poor 
self-image.  At the time of discharge, he was described as 
alert, cooperative, and neatly groomed.  

In a November 1994 communication a psychologist reported he 
had seen the veteran in individual psychotherapy on a 
sporadic basis between 1992 and 1994.  The veteran had a 
variety of symptoms that dated back to military service.  It 
was noted these had become more severe from the stress of 
physical injury, and marital problems.  He was given an Axis 
I diagnosis of intermittent explosive disorder.  

In a November 1995 communication the veteran indicated that 
his mental state first began to deteriorate when he was in 
the service serving as a sergeant at Fort Hood, Texas.  He 
indicated he was in charge of a group of soldiers assigned to 
the 2nd Army Division.  He recalled that, on one occasion, 
one of the men in his unit was run over by a large tank.  He 
indicated the body was smashed and unrecognizable with blood 
all over the place.  He felt that he was responsible for the 
death and he indicated that ever since that time he had been 
nervous, had nightmares, feelings of guilt, and was 
argumentative.  

The veteran was accorded a psychiatric examination for rating 
purposes by VA in April 1996.  He had not served in any 
combat zone.  However, he claimed that he had PTSD because of 
the aforementioned accident that occurred at Fort Hood 
sometime in 1975 or 1976 and involved one of the soldiers on 
his team being run over by a tank.  He indicated that he was 
a team leader at the time and the unit was participating in a 
simulated war exercise.  At night, they were assigned to 
sleep in a safe area, but one soldier who was on guard duty 
outside of the area fell asleep early in the morning.  
Somehow, he was run over by a tank.  When it was discovered 
that this had happened, everyone was in an "uproar" and came 
running to see what had happened.  The body was completely 
destroyed and the veteran and his men had to gather up body 
parts.  He remembered being very confused, nervous, angry, 
and tearful.  The examiner made an Axis I diagnosis of 
recurrent major depression.  He indicated that he would need 
to ascertain verification of the reported accident in 1976 in 
which a fellow soldier was killed in order to determine 
whether the veteran had PTSD.

Psychological testing was accorded the veteran by VA in May 
1996.  Reference was made to previous testing done in May 
1994.  It was indicated that based on the report and review 
of the data from the previous testing, a repeat assessment 
was not considered necessary to answer the referral question 
as to whether the veteran had PTSD versus major depression 
versus malingering.  The May 1994 assessment report stated 
that the veteran had severe major depression with mood 
congruent psychotic features at the time of testing.  
Recurrences of depression and deterioration from baseline 
appeared likely.  The veteran was seen as anxious, as having 
paranoid tendencies, and as being vulnerable to 
disorganization under extreme stress.  However, he was 
thought able to tolerate normal levels of stress.  There was 
no evidence from the data that would suggest a diagnosis of 
PTSD, although it was indicated that he might have "some" 
symptoms in common with that disorder.  The veteran did not 
report the traumatic incident in question during that 
evaluation, but did mention that he began to experience 
symptoms of anxiety, difficulty concentrating, and stomach 
problems while in the service.  He expressed no complaints of 
flashbacks or nightmares.  He scored below the cutoff for the 
psychological testing subscale for assessment of combat-
related PTSD, and his profile varied somewhat from the 
typical profile for PTSD patients.  The diagnostic impression 
was recurrent major depression with psychotic features.  A 
diagnosis of PTSD did not seem supported either by the 
previous testing or by the veteran's clinical record.  
Malingering with regard to the PTSD complaints "cannot be 
ruled out."  

Received in April 1996 was a copy of a newspaper article 
indicating that an individual from the Combat Support 
Company, 1st Battalion, 67th Armor, 2nd Armored Division, at 
Fort Hood, had been run over while in his sleeping bag about 
6:30 in the morning, and was killed.  The individual was 
attached to the 502nd Military Intelligence Detachment for 
the exercise.  

Also received in 1996 were statements from several friends of 
the veteran.  These included one from an individual who 
stated that he participated in a major field exercise around 
the summer of 1976.  He recalled that one morning there was a 
lot of commotion.  The unit had been assigned to support a 
tank battalion to provide intelligence support.  He saw a 
helicopter close to the area where the veteran had set up his 
monitoring site.  The individual drove to the location to 
find out what the problem was.  He reported that a young 
private had been crushed to death by a tank.  The individual 
had been sleeping in the open and was crushed when the tank 
moved during the night.  He stated that the scene was like 
one "out of a horror movie."  He recalled that, when he saw 
the veteran, he looked "really shaken up and very upset."  

Hugo R. Hernandez, M.D., stated in August 1996 that he had 
seen the veteran for the first time in November 1995.  There 
were symptoms of depression with lack of appetite, loss of 
interest in things, difficulty sleeping, low self-esteem, and 
suicidal ideation.  There were also symptoms of flashbacks of 
a traumatic experience while in service when one of the 
soldiers assigned to the veteran's unit was crushed by a 
tank.  The veteran had been attending a day program at the VA 
hospital.  It was noted that he developed back problems after 
an industrial accident in 1991 and because of the back pain 
he had become more irritable with symptoms of depression 
starting to develop.  Also, his marital relationship was 
affected to the point that he and his wife divorced.  The 
veteran was given Axis I diagnoses of:  Major depression, 
recurrent, non-psychotic; and PTSD.  The psychiatrist also 
saw the veteran in February 1997 and the same diagnoses were 
given at the time.

Laurence C. Smith, Jr., Ph.D., stated in February 1997 that 
he first saw the veteran in February 1992, nine months after 
an industrial accident in May 1991.  At that time the veteran 
was described as severely depressed and as suffering from 
explosive outbursts that had a paranoid etiology.  His wife 
was in the process of leaving him and he refused to move out 
because he wanted to continue raising his son.  He was not 
mentally or physically competent at that time to work or to 
make decisions that required good judgment.  He reported no 
psychiatric history prior to the May accident and indeed 
seemed to have served 15 years of satisfactory work at Kelly 
Air Force Base.

Mental status examination findings in February 1997 included 
a severely depressed mood, significantly impaired 
concentration, impaired judgment, and poor insight.  

At the hearing before a hearing officer at the RO in April 
1997, the veteran gave testimony regarding his recollections 
of the traumatic incident in service when the soldier was run 
over while sleeping.  

In a July 1997 communication, a psychologist at the Audie 
Murphy VA medical facility in San Antonio stated that the 
veteran was a patient in regular treatment both at the VA day 
treatment center and at the VA hospital.  He was reportedly 
suffering from severe and chronic PTSD.  He was attending the 
day treatment center on a daily basis, and was seeing a 
private psychiatrist, Dr. Hernandez, once a month.  

Of record is an October 1997 affidavit from an individual 
assigned to the same company as the veteran at Fort Hood, 
Texas, in the mid-1970's.  The individual recalled the 
incident when a fellow soldier was run over by a tracked 
vehicle.  He stated that "this horrible accident mentally 
affected all my fellow comrades."  He noted the veteran had 
not been able to forget and was continuing to have flashbacks 
of the accident.

The veteran was accorded a psychiatric examination at a VA 
outpatient facility in February 1998.  The medical records in 
the claims file, as well as his medications on file and 
transcribed reports available through the computer system, 
were viewed.  Reference was made to the incident in August 
1995 when the soldier was killed when run over by a tank.  
The veteran indicated the event was "always on my mind."  He 
described recurrent and intrusive distressing recollections 
of the event.  The veteran described several symptoms, 
including guilt because he felt he should have somehow been 
able to save the individual's life.  

No diagnostic tests were requested or accomplished at that 
time.  The veteran was given Axis I diagnoses of PTSD and 
severe major depression, with psychotic features.  

The veteran was examined by a board of three psychiatrists in 
March 1999.  The records were reviewed by the examiners and 
reportedly showed a history of psychiatric disturbances since 
before the veteran entered the military, primarily consisting 
of anxiety complaints.  During the veteran's three years in 
the military, he apparently was not seen for psychiatric 
reasons.  Shortly after military service, because of 
epigastric pain, it was recommended that he seek psychiatric 
treatment.  He did and during that time a diagnosis of 
depressive neurosis without psychotic features was made.  
There was no mention of a traumatic episode in military until 
May 1995.  Since that time, there had been various diagnoses, 
including major depression, PTSD, and questionable 
malingering.  

The examiners stated that the veteran had numerous subjective 
symptoms, and endorsed many PTSD symptoms.  They noted that 
the stressor information had been detailed in the claims 
folder.  They noted they had no way of ascertaining the 
veracity of the alleged stressor.  Reference was made to the 
report of the April 1996 examination in which the examiner 
believed that the veteran was very inconsistent with his 
report to her of the assignment that he had at the time of 
the tank accident.

Nevertheless, the examiners indicated that all diagnostic 
criteria to establish a diagnosis of PTSD were met.  When 
asked to describe the linkage between the stressful incident 
and current symptoms, the examiners stated it was not 
possible to do this, since they could not verify the 
stressor.  They noted, "However, if indeed the veteran did 
have this stressful event and he is still having symptoms 
related to that, certainly it would be reasonable to 
understand his preoccupation with the horror of the event."

Psychological testing was not provided.  The veteran was 
given Axis I diagnoses of PTSD and chronic severe major 
depression.  There was no Axis II diagnosis.  The examiners 
commented that, although the veteran had been diagnosed with 
PTSD, "it should be remembered that this is a purely 
subjective diagnosis."  They unanimously agreed that "this 
veteran appears strongly motivated to be disabled in that he 
has a considerable psychological overlay that would allow him 
to derive tremendous secondary gain from disability."  

The veteran was accorded psychological testing at a private 
facility on three occasions in July 1999.  He again reported 
that in the summer of 1975 he had witnessed a friend's 
accidental death.  It was indicated that the veteran's 
symptom presentation was consistent with diagnoses of PTSD 
and a major depressive disorder.

It was noted that many individuals who experience traumatic 
events had an inability to recall events immediately before 
or after the incident.  The examiner stated this helped 
explain various reports that indicated the veteran was 
inconsistent when reporting events surrounding the 
individual's death.  The psychologist and a licensed 
psychological associate opined that the veteran did not 
appear to be malingering.  Axis I diagnoses were made of 
chronic PTSD and recurrent major depressive disorder.  
Alcohol dependence, sustained partial remission, was also 
diagnosed.

The evidence of record reflects that two requests were made 
to United States Army Safety Center at Fort Rucker, Alabama, 
requesting copies of any accident investigation reports that 
might have shown the veteran was a witness to the death or 
otherwise learned of the death.  The RO asked that it be 
advised if no records were found.  No response was received 
from the Safety Center.  

Analysis

A PTSD claim is well grounded if there is medical evidence of 
a current disability, lay evidence (presumed to be credible 
for these purposes) of an in-service stressor, which in a 
PTSD case is the equivalent of in-service incurrence or 
aggravation; and medical evidence of a nexus between service 
and the current PTSD.  Gaines v. West, 11 Vet. App. 353, 357 
(1998).  Where there is a clear diagnosis of PTSD, an 
appellant's assertions of participation in combat are 
generally accepted as true for purposes of determining 
whether the claim is well grounded.  Falk v. West, 12 Vet. 
App. 402, 404 (1999).  In general a veteran is competent to 
report observable experiences.  See Savage v. Gober, 10 Vet. 
App. 488 (1997); but see Samuels v. West, 11 Vet. App. 11 
Vet. App. 433 (1998) (VA is not required to accept the 
truthfulness of inherently incredible assertions).

However, even where the claim is found to be well grounded, 
service connection for PTSD requires more.  There must be 
medical evidence establishing a clear diagnosis of the 
condition, credible supporting evidence that the claimed 
inservice stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology and the 
claimed inservice stressor.  Gaines v. West, at 357; 
38 C.F.R. § 3.304(f) .  

Under the governing statutory and regulatory provisions, if 
the claimed stressor is not related to the veteran's 
participation in combat, his lay testimony, by itself, will 
not be enough to establish the occurrence of the alleged 
stressor and must be supported by credible supporting 
evidence.  Cohen v. Brown, 10 Vet. App. 138, 147 (1997); 
Doran v. Brown, 6 Vet. App. 283, 289 (1994); Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).  

The United States Court of Veterans Appeals (Court) in 
Zarycki v. Brown, 6 Vet. App. 91 (1993) set forth the 
foundation for the framework now established by the case law 
for establishing the presence of a recognizable stressor, 
which is the essential prerequisite to support the diagnosis 
of PTSD.  The Court noted that the evidence necessary to 
establish the existence of the recognizable stressor during 
service will vary depending on whether or not the veteran was 
"engaged in combat with the enemy" under 38 U.S.C.A. 
§ 1154(b) (West 1991) and 38 C.F.R. § 3.304.  

The Court noted in Moreau v. Brown, 9 Vet. App. 389 (1996), 
that 38 C.F.R. § 3.304(f) requires three elements to support 
an award of service connection for PTSD:  (1) A current 
medical diagnosis of PTSD; (2) medical evidence of a causal 
nexus between current symptomatology and the claimed 
inservice stressor; and (3) credible supporting evidence that 
the claimed inservice stressor occurred.  The Court had held 
in Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996) as a matter 
of law that "if the claimed stressor is not combat-related, 
[the] appellant's lay testimony regarding the inservice 
stressors is insufficient to establish the occurrence of the 
stressor."  

In Moreau, the Court, citing the Manual M21-1, paragraph 7.46 
(c) (October 11, 1995), held that "credible supporting 
evidence" of a noncombat stressor "may be obtained from" 
service records or "other sources."  The Court, however, also 
held that, while the Manual M21-1 provisions did not 
expressly state whether the veteran's testimony standing 
alone could constitute credible evidence of the actual 
occurrence of a noncombat stressor, the Court's holding in 
Dizoglio  mandated that the veteran's testimony by itself 
could not constitute "credible supporting evidence" of the 
actual existence of the noncombat stressor.  Further, the 
Court held in Moreau, the fact that a medical opinion was 
provided relating PTSD to events the veteran described in 
service could not constitute "credible supporting evidence" 
of the existence of the claimed noncombat stressor.  

In West v. Brown, 7 Vet. App. 70 (1994), the Court further 
elaborated on an essential element in establishing the 
adequacy of the verified event (stressor) to produce PTSD.  
In Zarycki, the Court held that, in addition to demonstrating 
the existence of a stressor, the facts must also establish 
that the alleged stressful event was sufficient to give rise 
to PTSD.  Id. at 98-99.  In West, the Court held that the 
sufficiency of the stressor is a medical determination, and 
therefore adjudicators may not render a determination on this 
point in the absence of independent medical evidence.  The 
Court also held in West that a psychiatric examination for 
the purpose of establishing the existence of PTSD was 
inadequate for rating purposes because the examiners relied, 
in part, on events whose existence the Board had rejected.  

In this case the veteran has a current diagnosis of PTSD, and 
this diagnosis has been linked by medical professionals to 
the veteran's reported inservice stressor.  Therefore the 
Board finds the veteran's claim for service connection for 
PTSD to be well grounded.

VA has a duty, therefore, to assist him in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a); see 
also Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  The 
relevant evidence pertaining to the issue consists of 
numerous reports of psychiatric treatment and evaluation of 
the veteran, his statements, and statements from service 
comrades and friends.  Two different inquiries have been 
forwarded to the United States Army Safety Center at Fort 
Rucker, Alabama, but no response has been received.  
Accordingly, to the extent possible, VA has fulfilled its 
obligation to assist the veteran in the development of the 
facts of the case.

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in line of duty.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.303, 3.306 
(1999).  Regulations also provide that service connection be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  In order to establish service 
connection, the evidence must demonstrate the existence of a 
current disability and a causal relationship between that 
disability and military service.  See Hensley v. Brown, 
5 Vet.App. 155, 159 (1993).

Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See 38 U.S.C.A. § 5107(b).  If so, the 
claim is denied; if the evidence is in support of the claim 
or is in relative equipoise, the claim is allowed.  Id.  If, 
after careful review of the evidence, a reasonable doubt 
arises regarding service connection, such doubt will be 
resolved in favor of the veteran.  See 38 C.F.R. §§ 3.102, 
4.3 (1999).  

Under the provisions of 38 C.F.R. § 3.303(b), with chronic 
disease shown as such in service (or within the presumptive 
period under § 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  This rule does not mean that any manifestation of 
joint pain or other symptom in service permits service 
connection for arthritis or other disability, first shown as 
a clear-cut clinical entity, at some later date.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the disease entity is established, there is no requirement of 
evidentiary showing of continuity.  Continuity of 
symptomatology is required only where the condition noted 
during service (or in the presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service does not adequately support it, then a 
showing of continuity after discharge is required to support 
the claim.

A PTSD claim is well grounded if there is medical evidence of 
a current disability, lay evidence (presumed to be credible 
for these purposes) of an inservice stressor, which in the 
PTSD case is the equivalent of inservice incurrence or 
aggravation; and medical evidence of a nexus between service 
and the current PTSD.  Gaines v. West, 11 Vet. App. 353, 357 
(1998).

Here, there is competent evidence of a current disability in 
the form of the diagnosis of PTSD reported on numerous 
medical examinations.

The Board finds that the testimony of the veteran and his 
service acquaintances constitutes competent evidence of 
inservice stressors.  Patton v. West, 12 Vet. App. 272, 277 
(1999) (The veteran's statements as to a personal assault in 
service are competent evidence of a stressor, for purposes of 
well groundedness).

Also, there is medical evidence linking current PTSD to 
service.  

When, however, VA determines that a veteran did not engage in 
combat, the veteran's lay testimony, by itself, will not be 
sufficient to establish an alleged stressor.  Instead, the 
record must contain service records or other independent 
credible evidence to corroborate the veteran's testimony as 
to an alleged stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 
166 (1996).  Those service records which are available must 
support and not contradict the veteran's lay testimony 
concerning the noncombat stressors.  Doran v. Brown, 6 Vet. 
App. 283, 289 (1994).

The question of whether a veteran was exposed to a stressor 
in service is a factual determination, and the adjudicators 
are not bound to accept a veteran's stressor statements 
simply because treating medical providers did so.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991), affirmed on 
reconsideration, 1 Vet. App. 406 (1991); Wilson v. Derwinski, 
2 Vet.App. 614 (1992).  Even if it is determined that the 
veteran did not engage in combat with the enemy, or the 
claimed stressors are not related to combat, the veteran's 
testimony, by itself, will not establish the incurrence of 
the claimed stressful incident.  Zarycki v. Brown, 
6 Vet. App. 91 (1993).  In such a case, credible supporting 
evidence from the service department or other sources is 
required to establish incurrence of the claimed inservice 
stressor.  Moreau v. Brown, 9 Vet. App. 389 (1996).  Once it 
is established that the claimed inservice stressor actually 
occurred, its sufficiency must be clinically established.  
West v. Brown, 7 Vet. App. 70 (1994).

As noted above, the existence of a valid inservice stressor 
is a factual question for VA adjudicators, who are not bound 
to accept a veteran's uncorroborated accounts of alleged 
stressors, particularly where, as here, there has been a 
considerable passage of time between the putative stressful 
event recounted by the veteran and the onset of alleged PTSD.  
Wilson, Wood, supra.

The veteran has offered credible supporting evidence of his 
claimed stressors in the form of ststements from service 
acquaintances, and a newspaper article.  Various examiners 
have diagnosed PTSD, and they have attributed that diagnosis 
to the stressor reported by the veteran.  It is noted that 
examiners have conditioned the diagnosis on the stressor 
being verified, but as just noted, there is credible evidence 
in support of the reported stressor.  It is not necessary 
that the stressor be confirmed in every detail.  Souzzi v. 
West, 10 Vet App 307 (1997).

Therefore, the Board finds that the veteran has met the 
requirements of 38 C.F.R. § 3.304(f) for the award of service 
connection for PTSD.



Psychiatric Disability Other than PTSD

The threshold question to be answered is whether the 
appellant has presented evidence of a well grounded claim, 
that is, a claim which is plausible and meritorious on its 
own or capable of substantiation.  If he has not, his appeal 
must fail and the Board has no duty to further assist him 
with the development of his claim.  38 U.S.C.A. § 5107(a); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).

Case law provides that, although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant must submit supporting evidence that 
justifies a belief by a fair and impartial individual that 
the claim is plausible.  Dixon v. Derwinski, 3 Vet. App. 261, 
262 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995); see also Epps v. Gober, 126 F.3d 1464 (1997) 
cert. denied 118 S.Ct. 2348 (1998).

Under the provisions of 38 C.F.R. § 3.303(b), chronic disease 
shown as such in service (or within the presumptive period 
under § 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  This rule does not mean that any manifestation of 
joint pain, any abnormality of heart action or heart sounds, 
any urinary findings of casts, or any cough, in service will 
permit service connection of arthritis, disease of the heart, 
nephritis, or pulmonary disease, first shown as a clearcut 
clinical entity, at some later date.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "Chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.

The second and third Caluza elements can also be satisfied 
under 38 C.F.R. § 3.303(b) (1998) by (a) evidence that a 
condition was "noted" during service or during an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  
Clyburn v. West, 12 Vet. App. 296 (1999); Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997); 38 C.F.R. § 3.303(b).  

Alternatively, service connection may be established under § 
3.303(b) by evidence of (i) the existence of a chronic 
disease in service or during an applicable presumption period 
and (ii) present manifestations of the same chronic disease.  
Brewer v. West, 11 Vet. App. 228, 231 (1998).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Sacks v. West, 
11 Vet. App. 314, 315 (1998); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  Lay assertions of medical causation or 
diagnosis cannot constitute evidence to render a claim well 
grounded under 38 U.S.C.A. § 5107(a); if no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well grounded.  Id.

Evidentiary assertions accompanying a claim for VA benefits 
must be accepted as true for purposes for determining whether 
the claim is well grounded, unless the evidentiary assertion 
is inherently incredible or the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Derwinski, 5 Vet. App. 19, 21 (1993).

In this case, the veteran has received current diagnoses of 
major depression with psychotic features.  However, there is 
no competent evidence of major depression in service and a 
psychosis was not diagnosed within one year of service.  See 
38 U.S.C.A. §§ 1112, 1113 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.307, 3.309 (1999).  The veteran's representative has 
asserted that a notation of nervousness within one year of 
service could serve as a basis for granting service 
connection for major depression.  However, the record shows 
that the veteran received no psychiatric treatment until more 
than one year after service, and no medical professional has 
linked a notation of nervousness within one year of servicve 
to the to the current diagnosis of major depression with 
psychotic features.  Major depression was first noted many 
years after service, and there is no competent evidence of a 
nexus between that diagnosis and service, nor is there 
competent evidence of major depression to a degree of 10 
percent within one year of service.

In the absence of competent evidence of a nexus between a 
current psychiatric disability other than PTSD and service, 
the claim for service connection for such a disability is not 
well grounded and must be denied.


ORDER

Service connection for PTSD is granted.

Service connection for a psychiatric disability other than 
PTSD is denied.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

 

